TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 6, 2016



                                      NO. 03-15-00736-CV


                       Edcouch-Elsa Independent School District and
                    Mike Morath, Commissioner of Education, Appellants

                                                 v.

                                  Minerva Gonzalez, Appellee




       APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
       DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on August 25, 2015. The parties

have filed a joint motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall bear their own costs relating to this appeal, both in this Court and in

the court below.